SHAFTER, J.
Petition for mandamus. Demurrer to petition. There is neither a brief nor points and authorities on file for the petitioner.
The case is apparently within the rule laid down in People v. Gray, 23 Cal. 126. On the authority of that case the complaint is considered by us to be insufficient. We further hold the petition to be defective, for the reason that neither of the auditor’s warrants “specifies the liability for which it was drawn,” as required by the act creating a board of supervisors, in the counties of the state: Wood’s Dig., p. 695, sec. 14. County treasurers are not required to pay auditor’s drafts, unless the consideration upon which they were issued is stated and vouched for by the auditor on the face of the paper. Petition dismissed.
We concur: Rhodes, J.; Sanderson, J.; Sawyer, J.; Currey, C. J.